Case 1:18-cv-24889-DLG Document 85 Entered on FLSD Docket 07/30/2019 Page 1 of 8


                                                            _
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                               Case No. 18-cv-24889-GRAHAM/McALILEY

  GUSTAVO ABELLA,
                Plaintiff,

                v.

  TOWN OF MIAMI LAKES, et al.,
                    Defendants.
  ______________________________________/

               DEFENDANT JUAN RODRIGUEZ’S EXPEDITED MOTION
                 TO CONTINUE ALL DEADLINES BY THIRTY DAYS
         OR, ALTERNATIVELY, TO STRIKE BELATEDLY DISCLOSED DAMAGES

           Pursuant to Federal Rule of Civil Procedure 16(b)(4), Defendant Miami-Dade Police Of-

  ﬁcer Juan Rodriguez respectfully moves for an order continuing all deadlines in this matter by

  thirty days. Officer Rodriguez served discovery requests on Plaintiff Gustavo Abella on May 31,

  2019. After two separate extensions of time to comply with his discovery obligations (totaling

  24 days), Abella served his responses on July 25th. In those responses, Abella claims for the ﬁrst

  time that he suffered both physical and mental injuries as a result of Officer Rodriguez’s alleged

  conduct. Abella did not mention either physical or mental injuries in his pleadings, nor did he

  include them as damages categories in his initial disclosures.

           Under Local Rule 7.2(d)(2), Officer Rodriguez designates this as an Expedited Motion

  because, per the Scheduling Order [ECF No. 63], the Court’s deadline for the parties to exchange

  expert disclosures is tomorrow, July 31, 2019,1 but the unfair surprise of Abella’s revelation prej-

  udices Officer Rodriguez, who was not on notice of claims of either physical or mental injuries

  until six days before that deadline.


  1   In an attempt to resolve these percolating issues, the undersigned offered to Plaintiff’s counsel (and Plaintiff’s
      counsel agreed) to informally extend the expert disclosure deadline and rebuttal deadline to August 16th and
      August 30th, respectively. However, out of respect for the Scheduling Order and in the interest of preserving
      Officer Rodriguez’s rights, he seeks a formal extension of deadlines.

                                                            1
                               OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                     TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 85 Entered on FLSD Docket 07/30/2019 Page 2 of 8



         The following good cause supports this motion.

         1.      In this lawsuit, Abella alleges that Officer Rodriguez engaged in retaliatory con-

  duct in violation of his First Amendment rights.

         2.      The Amended Complaint limits Officer Rodriguez’s conduct to several claimed

  encounters during which Officer Rodriguez allegedly “followed,” “stalked,” “intimidated,” or

  “harassed” Abella, or “made rude hand gestures at him.” See [ECF No. 26].

         3.      The Amended Complaint contains no allegations of physical contact between

  Abella and Officer Rodriguez.

         4.      The Amended Complaint contains no allegations of emotional distress.

         5.      Officer Rodriguez moved to dismiss both the Complaint and the Amended Com-

  plaint on the basis of qualified immunity, so he was not required to participate in discovery

  pending the Court’s resolution of the motion to dismiss on that basis. See Harlow v. Fitzgerald,

  457 U.S. 800, 818 (1982) (“Until this threshold immunity question is resolved, discovery should

  not be allowed.”); Howe v. City of Enterprise, 861 F.3d 1300, 1302 (11th Cir. 2017) (explaining that

  district courts “effectively den[y] immunity” when they require officers “to further defend from

  liability while immunity issue remain[s] pending,” including by forcing participation in dis-

  covery).

         6.      Apart from that, under Fed. R. Civ. P. 26(d)(1), no party could have sought dis-

  covery prior to the parties’ Rule 26(f) conferral, which occurred shortly before the parties ﬁled

  the Joint Status Report on March 22, 2019 [ECF No. 53].

         7.      This Court entered a scheduling order on May 8, 2019 [ECF No. 63], setting the

  discovery deadline as September 13, 2019; setting the deadline to disclose expert information as

  July 31, 2019; setting the deadline to ﬁle motions for summary judgment as September 20, 2019;

  and setting the case for trial during the two-week period beginning November 25, 2019.




                                                     2
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 85 Entered on FLSD Docket 07/30/2019 Page 3 of 8



         8.       Abella, who at the time was proceeding pro se, served his initial disclosures on

  Officer Rodriguez on May 28th.

         9.       Although Federal Rule of Civil Procedure 26(a)(1)(A)(iii) requires a party to dis-

  close “a computation of each category of damages claimed,” Abella claimed $7 million in a single

  category: “all the damages that Defendant Officer Juan F. Rodriguez caused.” See Pl.’s Initial

  Disclosures 5, attached as Exhibit 1.

         10.      Officer Rodriguez served a set of discovery requests on Abella on May 31st.

         11.      Among those requests were Interrogatory Nos. 12 and 13, which required Abella

  to state whether he was seeking damages for physical or mental/psychological/emotional in-

  juries. See Def.’s First Set of Interrogs. 19-20, attached as Exhibit 2.

         12.      Abella did not respond to Officer Rodriguez’s requests by the date they were due—

  July 1, 2019.

         13.      On the morning of July 2nd, before the undersigned could contact Abella to dis-

  cuss the missed response deadline, attorney Eric Boos of Shook Hardy & Bacon L.L.P. ﬁled a

  Notice of Appearance on Abella’s behalf [ECF No. 77].

         14.      The undersigned immediately contacted counsel via email to inquire about the

  status of the overdue discovery responses. During a later telephone call, counsel informed that

  he would review Officer Rodriguez’s discovery requests and “advise as to our anticipated time-

  frame for responding no later than” the following day—July 3rd.

         15.      Plaintiff’s counsel did not advise the undersigned by July 3rd as stated.

         16.      When on July 8th the undersigned still had not received a response from Plain-

  tiff’s counsel, he e-mailed to re-inquire when to expect Abella’s discovery responses. Plaintiff’s

  counsel requested an additional fourteen days to respond, making the new deadline July 22, 2019.

  Given that counsel had newly appeared in the case, the undersigned did not object.




                                                     3
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 85 Entered on FLSD Docket 07/30/2019 Page 4 of 8



           17.       On July 9th, a second lawyer, attorney Anne-Solenne Rolland of Lee Hernandez

  Landrum & Carlson APC, ﬁled a Notice of Appearance on Abella’s behalf [ECF No. 81].

           18.       On July 22nd—the new deadline for serving Abella’s discovery responses—Plain-

  tiff’s counsel contacted the undersigned via email, informing that Abella’s discovery responses

  were still not finished. Counsel explained that Abella’s mother had been in the hospital and

  that Abella and his wife had been taking turns staying with her. Counsel requested a second

  extension of time to comply—an additional seven days. Expressing a desire to appear before Mag-

  istrate Judge McAliley for a discovery hearing as soon as possible in the event the forthcoming

  responses were incomplete,2 the undersigned agreed to an extension only until Thursday, July

  25, at noon.

           19.       Plaintiff’s counsel served Abella’s responses at 12:01 p.m. on July 25th.

           20.       Abella objected and/or provided partial responses to 14 of Officer Rodriguez’s 24

  interrogatories.

           21.       Of the interrogatories Abella did answer in full, he claimed (for the ﬁrst time) that

  Officer Rodriguez’s conduct has caused him both physical and mental injuries.

           22.       Speciﬁcally, in response to Interrogatory No. 10, which asked him to “Describe

  in detail any injuries, problems, medical diagnoses, or conditions (physical or mental) that you

  have had since January 1, 2007,” Abella stated, in part:

           With respect to injuries that Plaintiff asserts were caused by Officer Rodriguez’[s]
           harassment and retaliation, Plaintiff states that he was seen at the Memorial West
           Emergency Room sometime in mid-2017 for chest pains induced by stress caused
           by Officer Rodriguez’ [sic] near-constant harassment.

  Pl.’s Answers to Interrogs. 10-11, attached as Exhibit 3. (The response to Interrogatory No. 123

  2   The undersigned anticipated that issues were certain to arise—and communicated as much to Plaintiff’s coun-
      sel—given counsel’s representation that little to no documents were likely to be produced by then.
  3   Interrogatory No. 12 asked: “Do you contend that you suffered physical injuries as a result of the events alleged
      in your Amended Complaint? If so, describe each physical injury for which you are claiming you suffered dam-
      ages that you attribute to Officer Rodriguez, specifying the part of your body that was injured, the nature of the
      injury, the person or persons who caused the injury, the speciﬁc acts that caused the injury, and, as to any injuries
      you contend are permanent, specifying the nature of the permanent injuries and the effects on you that you
      claim are permanent.” Def.’s First Set of Interrogs. 19.

                                                             4
                               OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                     TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 85 Entered on FLSD Docket 07/30/2019 Page 5 of 8



  cross-referenced the response to Interrogatory No. 10. See id. at 11.)

          23.     Then, in response to Interrogatory No. 13, in which Abella was asked, “Do you

  contend that you have suffered mental, emotional, or psychological harm as a result of the

  events alleged in your Amended Complaint? If so, and with regard to harm attributable to Of-

  ﬁcer Rodriguez, describe the speciﬁc nature of the psychological harm,” Abella responded:

          As a result of the Encounters alleged in the First Amended Complaint, Plaintiff
          has suffered great fear, emotional distress, mental anguish, mental pain, and suf-
          fering. This strain has negatively impacted Plaintiff’s relationships with his wife,
          daughter, and relatives. Furthermore, Officer Rodriguez’ [sic] harassment has caused
          Plaintiff to fear the police and other governmental authority figures, causing him
          to hesitate or refrain from reporting various misconduct, crimes committed
          against him, his family, and his friends and neighbors. In addition, these injuries
          make it difficult for Plaintiff to sustain employment and to actively participate in
          the day-to-day activities that he previously enjoyed.

  Id. at 12.

          24.     Should Officer Rodriguez wish to retain any experts on these brand-new damages

  claims, the Court-ordered deadline to exchange expert witness information pursuant to Fed. R.

  Civ. P. 26(a)(2) is tomorrow.

          25.     Moreover, during extended telephonic conferral, Plaintiff’s counsel advised that

  they would object to both a mental and physical examination in accordance with Fed. R. Civ.

  P. 35. The discovery deadline in September 13, 2019. Consequently, Officer Rodriguez must now

  (1) hire qualiﬁed experts to examine Plaintiff under Rule 35, (2) litigate his entitlement to Rule

  35 examinations, (3) schedule the examinations, and (4) permit the examiners time to produce

  reports in accordance with Rule 35.

          26.     The examiners will also want to review Abella’s complete discovery responses,

  which, as of this writing, remain incomplete. The parties plan to appear before Magistrate Judge

  McAliley on Friday, August 2, to address the deﬁciencies those responses. See Notice of Hearing

  [ECF No. 84].




                                                     5
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 85 Entered on FLSD Docket 07/30/2019 Page 6 of 8



           27.      The undersigned is cognizant that this Court views extensions of time with ex-

  treme disfavor, see [ECF No. 22] at 1 (“No additional extensions of time by either side will be

  considered throughout the remainder of the litigation.” (emphasis in original)), which is why

  Officer Rodriguez has never requested one, even when other parties have. See [ECF No. 16] (mo-

  tion for extension of time to respond to initial Complaint ﬁled by former defendants Town of

  Miami Lakes and Alex Rey); [ECF No. 21] (motion for extension of time to respond to initial

  Complaint ﬁled by former defendant Mike Pizzi).

           28.      That said, the Court did state in the Scheduling Order that “compelling circum-

  stances” may justify modiﬁcation of the schedule. [ECF No. 63] at 7-8. Compelling circum-

  stances are present here.

           29.      It is unreasonable for Abella to have ambushed Officer Rodriguez with brand-new

  damages claims nearly two months after Officer Rodriguez requested discovery, leaving him

  with essentially no time (namely, six days) to retain expert witnesses to defend against those

  claims. It is especially unreasonable in light of (1) Abella’s failure to comply with his obligation

  under Fed. R. Civ. P. 26(e)(1)(A) to supplement or correct his initial disclosure to provide for

  categories and calculations of physical and mental damages; (2) the fact that Abella has not been

  deposed (and could not be deposed before he responded to the interrogatories or produced doc-

  uments); (3) the fact that Officer Rodriguez has not yet received Abella’s medical records;4 and

  (4) Abella’s resistance to a number of Officer Rodriguez’s discovery requests relating directly

  to damages—most notably objecting to interrogatories questioning his medical history and med-

  ications. See Pl.’s Answers to Interrogs. 10-11.

           30.      Accordingly, Officer Rodriguez seeks an order extending all deadlines in this

  matter by thirty days.


  4   The undersigned was informed this afternoon by Plaintiff’s counsel that Abella has provided them a single med-
      ical record which, they state, likely reﬂects the only time Abella has seen a medical professional in the last ten
      years. The undersigned expects to receive a copy of that document within the next day.

                                                            6
                               OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                     TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 85 Entered on FLSD Docket 07/30/2019 Page 7 of 8



         31.     This request is made in good faith and not for purposes of delay. The relief will

  not prejudice any party, but the relief will affect the trial date.

         32.     The undersigned conferred with Abella’s counsel prior to filing this motion.

  Abella’s counsel stated that they would not object to a 16-day extension of the expert disclosure

  and rebuttal expert disclosure deadlines (to August 16th and August 30th, respectively). Counsel

  otherwise opposes any relief.

         33.     If the Court does not extend the deadlines, then Officer Rodriguez will have suf-

  fered prejudice because he will be unable to make use of experts under Rules 26 and 35 to defend

  against Abella’s newly disclosed damages. Under these circumstances, the Court can alternatively

  cure the prejudice by striking Plaintiff’s belatedly disclosed damages. See Fed. R. Civ. P. 37(c)(1)

  (a party is not allowed to use information that was not properly disclosed under Rule 26(a)

  unless the failure to disclose was substantially justiﬁed or harmless).

         A proposed order accompanies this motion, attached as Exhibit 4.

         WHEREFORE , Officer Rodriguez respectfully requests an order extending all deadlines

  in this action for thirty days or, in the alternative, striking Plaintiff’s belatedly disclosed damages.


  Dated: July 30, 2019.                                    Respectfully submitted,
                                                           ABIGAIL PRICE-WILLIAMS
                                                           MIAMI-DADE COUNTY ATTORNEY
                                                           Stephen P. Clark Center
                                                           111 N.W. First Street, Suite 2810
                                                           Miami, Florida 33128
                                                           (305) 375-5151
                                                           By:    /s/ Zach Vosseler
                                                                 Zach Vosseler
                                                                 Florida Bar No. 1008856
                                                                 zach@miamidade.gov
                                                                 Bernard Pastor
                                                                 Florida Bar No. 46852
                                                                 pastor@miamidade.gov
                                                                 Assistant County Attorneys
                                                           Counsel for Defendant Juan Rodriguez

                                                      7
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 85 Entered on FLSD Docket 07/30/2019 Page 8 of 8



                                   CERTIFICATE OF SERVICE

         I certify that on this 30th day of July, 2019, I electronically ﬁled the foregoing document

  with the Clerk of Court using CM/ECF. I also certify that a true and correct copy of the foregoing

  was served this day on all counsel of record via CM/ECF.

                                                                   /s/ Zach Vosseler
                                                                  Zach Vosseler
                                                                  Assistant County Attorney




                                                    8
                         OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                               TEL. (305) 375-5151
